Citation Nr: 0015172	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a post operative 
craniotomy resection of right frontal meningioma as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record indicates that the veteran is currently in receipt 
of nonservice connected pension benefits for the disability 
for which he seeks service connection in this appeal.  
Currently the veteran is incarcerated and his dependents are 
in receipt of an apportioned award.


FINDING OF FACT

Medical evidence of a nexus between the veteran's post 
operative craniotomy resection of right frontal meningioma 
and the veteran's period of service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a post operative craniotomy resection of right frontal 
meningioma due to herbicide exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran's DD-214 indicates that he served in Vietnam 
during the Vietnam War in a mobile construction battery.  
Service medical records are negative for any complaints or 
findings related to exposure to herbicides or to a brain 
tumor.

Private medical records from Alvarado Hospital Medical Center 
show that the veteran underwent removal of a right 
parasagittal meningioma in February 1998.  A consultation 
report notes that the veteran had presented with a seizure 
several months prior, and that a subsequent MRI revealed the 
brain tumor.  The veteran also complained of a decreased 
sense of smell.  The impression was seizure disorder related 
to the right parasagittal meningioma.  The operative report 
indicated that resection of the tumor was performed without 
complications.

An April 1998 consultation report is also of record.  It 
indicated a history of about 3 years of daily positional 
vertigo which had been absent since the surgery.  The veteran 
also began having daily headaches about a year and a half 
prior with weekly exacerbations, which improved during 
intravenous antibiotic course in March 1998.  The report also 
a three year history of a mild hand tremor which would occur 
when the veteran was writing or lifting things with his arms 
which had worsened since the surgery.  The veteran also 
complained of anxiety.

In addition, the veteran reported a history of sporadic 
episodes, lasting minutes each time, of nocturnal, 
generalized shaking, beginning in about April 1997 and 
initially occurring 3 to 4 times per month.  He was at least 
somewhat aware (if not primarily aware) of the events as they 
occurred.  He did not report incontinence, but he did bite 
his cheek during one event.  The spell frequency dropped to 2 
per month with the introduction of medication, but returned 
to 4 per month 3 months later.  They disappeared following 
the surgery only to return 2 months later.  The spells were 
described as shaking of the arms and legs and flexing of the 
neck.  There was no tongue-biting.  The veteran also reported 
recent anxiety and numbness in the left side of his face.  
Examination revealed slightly slow mentation and poor 
concentration.

The veteran filed his Application for Compensation or Pension 
in April 1998.  In July 1998 he submitted a statement in 
support of his claim which included his contentions that his 
tumor was related to Agent Orange exposure.  He stated that 
his neurosurgeon had said that this type of tumor very likely 
originated from Agent Orange exposure.
The RO denied the veteran's claim for service connection in 
October 1998.  In December 1998 the veteran filed his Notice 
of Disagreement wherein he contended that both his 
neurosurgeon and infectious disease physicians said that his 
tumor could very well have started growing 30 years ago.  As 
to the exact cause, they could not say.


Analysis

Initially, the Board notes that in well grounded cases, 
service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service 
in the Armed Forces.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Furthermore, a disease listed in 38 C.F.R. § 3.309 associated 
with exposure to certain herbicide agents during a period of 
service in Vietnam, will be considered to have been incurred 
in service under the circumstances outlined in the 
regulations, even though there is no evidence of such disease 
during the veteran's period of active service.  38 C.F.R. 
§ 3.307(a)(6)(i) (1999).  Additionally, service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

As in any case, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The test is an objective one, which explores the 
likelihood of prevailing on the claim under the applicable 
law and regulations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). Thus, although a claim need not be conclusive to 
be well grounded, it must be accompanied by supporting 
evidence.  38 U.S.C.A. § 5107(a); Tirpak supra.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence.)  See Anderson, supra; see also Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" is required.  See Johnson v. Brown, 8 Vet. App. 
423, 426 (1995); Grottveit, 5 Vet. App. at 93.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to an in-service injury or treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).

The Board notes that the veteran in this case has not been 
diagnosed with any disability for which service connection 
may be presumed to be the result of Agent Orange exposure 
under the provisions of 38 U.S.C.A. § 3.309.  Specifically, 
although certain carcinomas are enumerated in the pertinent 
regulation, the evidence of record does not support that the 
veteran has ever been diagnosed with such a disease.  
Although the veteran has been diagnosed with a form of 
cancer, the veteran's diagnosis of meningioma is not one of 
the diseases subject to presumptive service connection as 
listed in 38 C.F.R. § 3.309.  Thus, although the veteran may 
have been exposed to herbicides during his period of service 
in Vietnam, such exposure, absent a diagnosis of a disease 
enumerated in § 3.309, is insufficient to presume that his 
right frontal meningioma was incurred in service.  
38 C.F.R. § 3.307(a).  

Nevertheless, the veteran may establish service connection 
for a disease or disability resulting from herbicide exposure 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (1994).  In the case of a disability which is 
not presumed under law to have been caused by exposure to 
herbicides, however, proof of actual exposure to herbicides 
during service in Vietnam is also required.  McCartt v. West, 
12 Vet. App. 164 (1999).  The regulations provide that an 
herbicide agent is a chemical in an herbicide used in support 
of the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (1999)

In this regard, the Board notes that the veteran has failed 
to put forth evidence of herbicide exposure while in service 
which resulted in the meningioma.  In spite of the veteran's 
allegations that he was exposed to herbicides while in 
service, his service medical records are silent with regard 
to herbicide or pesticide exposure.  Although the veteran has 
demonstrated that he served during the Vietnam era in the 
Republic of Vietnam, as evidenced by the decorations and 
medals he received during service, he has not provided any 
evidence whatsoever of exposure to any herbicide agent during 
his period of service.  Thus, in this respect, the veteran 
has failed to establish a claim for disability resulting from 
herbicide exposure while in service.  Furthermore, even if 
the evidence did show exposure to herbicides, this veteran is 
not competent to relate any disorder or disease to an 
inservice event or occurrence.  See Espiritu, 2 Vet. App. 
494.  In a case such as this one that requires competent 
medical opinions or clinical evidence to determine medical 
etiology or medical diagnoses, the veteran's lay opinion will 
not suffice.  See Grottveit, supra at 93.  Thus, in this 
regard, the veteran has again failed to establish a well 
grounded claim.

Additionally, the veteran has not presented any post-service 
evidence that tends to suggest a relationship between the 
meningioma and his period of service.  Although the veteran 
has stated that his physicians have indicated a relationship 
between his meningioma and herbicide exposure, the veteran's 
statement regarding what his physicians said is not 
sufficient to render the claim well grounded.  The United 
States Court of Appeals for Veterans Claims has held that 
hearsay medical evidence, as transmitted by a lay person, is 
not sufficient to render a claim well grounded because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Additionally, the earliest reference to the appearance of 
symptoms is in 1995, (See Alvarado Hospital Medical Center 
Consultation Report dated April 16, 1999), many years after 
the veteran's discharge from service.  Thus, in this regard 
as well, the veteran has failed to demonstrate any link 
between meningioma and his period of active service.  

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Furthermore, the veteran 
has not indicated, and examination of the record does not 
reveal, the existence of any additional evidence that would 
well ground his service connection claim.  McKnight v. Gober, 
131 F.3d. 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


ORDER

Entitlement to service connection for a post operative 
craniotomy resection of right frontal meningioma as a result 
of exposure to herbicides is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

